IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,120


EX PARTE ANDREW PAUL JIMENEZ, JR., Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM RANDALL COUNTY



 Per Curiam.

 
O P I N I O N


 This is a post-conviction application for a writ of habeas corpus filed pursuant to
Article 11.07, V.A.C.C.P.  Applicant was convicted of possession of a controlled substance
and his punishment was assessed at ten years imprisonment.
	Applicant contends that he was denied an opportunity to appeal his conviction because
counsel failed to file a timely notice of appeal.  The State concedes that Applicant is entitled
to an out-of-time appeal.  Therefore, Applicant is entitled to relief and Applicant is granted
leave to file an out-of-time appeal from his conviction in cause number 15,832-A from the
47th Judicial District Court of Randall County.  The proper remedy in a case such as this is
to return Applicant to the point at which he may give written notice of appeal.  He may then
follow the proper procedures in order that a meaningful appeal may be filed.  We hold that
should Applicant desire to seek to prosecute an appeal, he must take affirmative steps to see
that written notice of appeal is given within thirty days after the mandate of this Court has
issued.

DELIVERED: March 23, 2005
DO NOT PUBLISH